Case 9:21-mj-08245-WM Document 7 Entered on FLSD Docket 06/17/2021 Page 1 of 22


                                                                                      BNDWM,CLOSED
                            U.S. District Court
              Southern District of Florida (West Palm Beach)
     CRIMINAL DOCKET FOR CASE #: 9:21−mj−08245−WM All Defendants

   Case title: USA v. Boozer                                     Date Filed: 06/16/2021

   Other court case number: 21−CR−0037−H Northern District of    Date Terminated: 06/17/2021
                            Texas

   Assigned to: Magistrate Judge
   William Matthewman

   Defendant (1)
   Albert Richard Boozer                 represented by Noticing FPD−WPB
   50813−509                                            (561) 833−6288
   English; YOB 1963                                    Email: wpb_ecf@fd.org
   TERMINATED: 06/17/2021                               LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Public Defender Appointment

   Pending Counts                                      Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                                   Disposition
   None

   Highest Offense Level
   (Terminated)
   None

   Complaints                                          Disposition
   Removal of Indictment from
   Northern District of Texas for
   violation of 21:331(a), 333(a)(2),
   21:841(a)(1), 841(b)(2)



   Plaintiff
   USA                                          represented by

                                                                                                     1
Case 9:21-mj-08245-WM Document 7 Entered on FLSD Docket 06/17/2021 Page 2 of 22


                                                                Daniel E. Funk
                                                                U.S. Attorney's Office
                                                                101 S. U.S. Highway 1
                                                                Fort Pierce, FL 34950
                                                                305−905−7509
                                                                Fax: 772−466−1020
                                                                Email: daniel.funk@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Retained

    Date Filed   # Page Docket Text
    06/16/2021   1       Magistrate Removal of Indictment from Northern District of Texas; Case number
                         in the other District 21−CR−0037−H as to Albert Richard Boozer (1). (spe)
                         (Entered: 06/16/2021)
    06/16/2021   2       NOTICE OF HEARING as to Albert Richard Boozer − Initial Appearance −
                         Rule 5(c)(3)/40 set for 6/17/2021 at 10:00 AM in West Palm Beach Division
                         before WPB Duty Magistrate. (spe) (Entered: 06/16/2021)
    06/16/2021           SYSTEM ENTRY − Docket Entry 3 restricted/sealed until further notice. (spe)
                         (Entered: 06/16/2021)
    06/17/2021   4       PAPERLESS Minute Order for proceedings held before Magistrate Judge
                         William Matthewman: Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as
                         to Albert Richard Boozer held on 6/17/2021. Date of Arrest or Surrender:
                         6/17/2021. The Defendant waived his physical appearance in the courtroom and
                         appeared by video from the West Palm Beach Courtroom. The Court found the
                         hearing cannot be further delayed without serious harm to the interests of justice
                         due to the Covid−19 pandemic, the Cares Act and Chief Judge Moore's
                         Administrative Orders. The Court approved defendant's waiver of presence and
                         found the Defendant's consent to appear by video knowing and voluntary.
                         Defendant sworn and advised of charges, maximum penalties and rights.
                         Defendant questioned regarding appointment of counsel and found to be
                         indigent. FPD appointed. Bond set as to defendant at $20,000 PSB. The Court
                         questioned the defendant. The defendant verbally waived removal, and the Court
                         found the waiver knowing and voluntary. Order of Removal signed. Total time in
                         court: 54 minutes. Attorney Appearance(s) via Zoom: Daniel E. Funk (AUSA);
                         Peter Birch (AFPD). Attorney added: Noticing FPD−WPB for Albert Richard
                         Boozer (Digital 10:59:47; 11:29:55 & Zoom) Signed by Magistrate Judge
                         William Matthewman on 6/17/2021. (spe) (Entered: 06/17/2021)
    06/17/2021   5       $20,000 PSB Bond Entered as to Albert Richard Boozer − Approved by
                         Magistrate Judge William Matthewman. Please see bond image for conditions of
                         release. (spe) (Additional attachment(s) added on 6/17/2021: # 1 Restricted Bond
                         with 7th Page) (spe). (Entered: 06/17/2021)
                         Main Document
                         Attachment # 1 Restricted Bond with 7th Page (Not Attached)
    06/17/2021   6       ORDER OF REMOVAL ISSUED to District of Northern District of Texas as to
                         Albert Richard Boozer. Closing Case for Defendant. Signed by Magistrate Judge


                                                                                                              2
Case 9:21-mj-08245-WM Document 7 Entered on FLSD Docket 06/17/2021 Page 3 of 22



                      William Matthewman on 6/17/2021. See attached document for full details. (spe)
                      (Entered: 06/17/2021)




                                                                                                       3
Case 9:21-mj-08245-WM
          Case 9:21-mj-08245-WM
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 06/16/21
                                                    Docket 06/17/2021
                                                             Page 1 of 9Page 4 of 22
    Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 1 of 9 PageID 1




                                                        21-mj-8245-WM




                                                                                       4
Case 9:21-mj-08245-WM
          Case 9:21-mj-08245-WM
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 06/16/21
                                                    Docket 06/17/2021
                                                             Page 2 of 9Page 5 of 22
    Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 2 of 9 PageID 2




                                                                                       5
Case 9:21-mj-08245-WM
          Case 9:21-mj-08245-WM
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 06/16/21
                                                    Docket 06/17/2021
                                                             Page 3 of 9Page 6 of 22
    Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 3 of 9 PageID 3




                                                                                       6
Case 9:21-mj-08245-WM
          Case 9:21-mj-08245-WM
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 06/16/21
                                                    Docket 06/17/2021
                                                             Page 4 of 9Page 7 of 22
    Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 4 of 9 PageID 4




                                                                                       7
Case 9:21-mj-08245-WM
          Case 9:21-mj-08245-WM
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 06/16/21
                                                    Docket 06/17/2021
                                                             Page 5 of 9Page 8 of 22
    Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 5 of 9 PageID 5




                                                                                       8
Case 9:21-mj-08245-WM
          Case 9:21-mj-08245-WM
                        Document 7Document
                                   Entered on
                                           1 FLSD
                                              Filed 06/16/21
                                                    Docket 06/17/2021
                                                             Page 6 of 9Page 9 of 22
    Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 6 of 9 PageID 6




                                                                                       9
Case 9:21-mj-08245-WM
           Case 9:21-mj-08245-WM
                        Document 7 Document
                                    Entered on
                                             1 FLSD
                                                Filed Docket
                                                      06/16/21
                                                             06/17/2021
                                                                Page 7 of Page
                                                                          9    10 of 22
     Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 7 of 9 PageID 7




                                                                                          10
Case 9:21-mj-08245-WM
           Case 9:21-mj-08245-WM
                        Document 7 Document
                                    Entered on
                                             1 FLSD
                                                Filed Docket
                                                      06/16/21
                                                             06/17/2021
                                                                Page 8 of Page
                                                                          9    11 of 22
     Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 8 of 9 PageID 8




                                                                                          11
Case 9:21-mj-08245-WM
           Case 9:21-mj-08245-WM
                        Document 7 Document
                                    Entered on
                                             1 FLSD
                                                Filed Docket
                                                      06/16/21
                                                             06/17/2021
                                                                Page 9 of Page
                                                                          9    12 of 22
     Case 5:21-cr-00037-H-BQ Document 1 Filed 04/14/21 Page 9 of 9 PageID 9




                                                                                          12
Case 9:21-mj-08245-WM Document 7 Entered on FLSD Docket 06/17/2021 Page 13 of 22


   MIME−Version:1.0
   From:cmecfautosender@flsd.uscourts.gov
   To:flsd_cmecf_notice
   Bcc:
   −−Case Participants: Noticing FPD−WPB (wpb_ecf@fd.org), Daniel E. Funk
   (caseview.ecf@usdoj.gov, daniel.funk@usdoj.gov, gabrielle.brennan−bella@usdoj.gov,
   jessica.mazari2@usdoj.gov, usafls−brdkt@usdoj.gov, usafls−hqdkt@usdoj.gov,
   virginia.teague@usdoj.gov), Magistrate Judge William Matthewman
   (matthewman@flsd.uscourts.gov)
   −−Non Case Participants: Federal Public Defender (fls_ecf@fd.org)
   −−No Notice Sent:

   Message−Id:21196233@flsd.uscourts.gov
   Subject:Activity in Case 9:21−mj−08245−WM USA v. Boozer Initial Appearance − Rule
   5(c)(3)/Rule 40
   Content−Type: text/html

                                             U.S. District Court

                                         Southern District of Florida

   Notice of Electronic Filing


   The following transaction was entered on 6/17/2021 at 3:20 PM EDT and filed on 6/17/2021

    Case Name:       USA v. Boozer
    Case Number:     9:21−mj−08245−WM
    Filer:
    Document Number: 4(No document attached)
   Docket Text:
    PAPERLESS Minute Order for proceedings held before Magistrate Judge William
   Matthewman: Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Albert Richard
   Boozer held on 6/17/2021. Date of Arrest or Surrender: 6/17/2021. The Defendant waived his
   physical appearance in the courtroom and appeared by video from the West Palm Beach
   Courtroom. The Court found the hearing cannot be further delayed without serious harm to
   the interests of justice due to the Covid−19 pandemic, the Cares Act and Chief Judge
   Moore's Administrative Orders. The Court approved defendant's waiver of presence and
   found the Defendant's consent to appear by video knowing and voluntary. Defendant sworn
   and advised of charges, maximum penalties and rights. Defendant questioned regarding
   appointment of counsel and found to be indigent. FPD appointed. Bond set as to defendant
   at $20,000 PSB. The Court questioned the defendant. The defendant verbally waived
   removal, and the Court found the waiver knowing and voluntary. Order of Removal signed.
   Total time in court: 54 minutes. Attorney Appearance(s) via Zoom: Daniel E. Funk (AUSA);
   Peter Birch (AFPD). Attorney added: Noticing FPD−WPB for Albert Richard Boozer (Digital
   10:59:47; 11:29:55 & Zoom) Signed by Magistrate Judge William Matthewman on 6/17/2021.
   (spe)


   9:21−mj−08245−WM−1 Notice has been electronically mailed to:

   Noticing FPD−WPB &nbsp &nbsp wpb_ecf@fd.org

   Daniel E. Funk &nbsp &nbsp daniel.funk@usdoj.gov, CaseView.ECF@usdoj.gov,

                                                                                                13
Case 9:21-mj-08245-WM Document 7 Entered on FLSD Docket 06/17/2021 Page 14 of 22


   Gabrielle.Brennan−bella@usdoj.gov, Jessica.Mazari2@usdoj.gov, USAFLS−BRDKT@usdoj.gov,
   usafls−hqdkt@usdoj.gov, virginia.teague@usdoj.gov

   9:21−mj−08245−WM−1 Notice has not been delivered electronically to those listed below and will be
   provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:




                                                                                                       14
Case 9:21-mj-08245-WM Document 7 Entered on FLSD Docket 06/17/2021 Page 15 of 22


   MIME−Version:1.0
   From:cmecfautosender@flsd.uscourts.gov
   To:flsd_cmecf_notice
   Bcc:
   −−Case Participants: Daniel E. Funk (caseview.ecf@usdoj.gov, daniel.funk@usdoj.gov,
   gabrielle.brennan−bella@usdoj.gov, jessica.mazari2@usdoj.gov, usafls−brdkt@usdoj.gov,
   usafls−hqdkt@usdoj.gov, virginia.teague@usdoj.gov), Magistrate Judge William Matthewman
   (matthewman@flsd.uscourts.gov)
   −−Non Case Participants: United States Pretrial, Probation and PSIunit Office (Court Desk)
   (flsp_cd@flsp.uscourts.gov)
   −−No Notice Sent:

   Message−Id:21192493@flsd.uscourts.gov
   Subject:Activity in Case 9:21−mj−08245−WM USA v. Boozer Notice of Hearing
   Content−Type: text/html

                                             U.S. District Court

                                         Southern District of Florida

   Notice of Electronic Filing


   The following transaction was entered on 6/16/2021 at 4:21 PM EDT and filed on 6/16/2021

    Case Name:       USA v. Boozer
    Case Number:     9:21−mj−08245−WM
    Filer:
    Document Number: 2(No document attached)
   Docket Text:
    NOTICE OF HEARING as to Albert Richard Boozer − Initial Appearance − Rule 5(c)(3)/40 set
   for 6/17/2021 at 10:00 AM in West Palm Beach Division before WPB Duty Magistrate. (spe)


   9:21−mj−08245−WM−1 Notice has been electronically mailed to:

   Daniel E. Funk &nbsp &nbsp daniel.funk@usdoj.gov, CaseView.ECF@usdoj.gov,
   Gabrielle.Brennan−bella@usdoj.gov, Jessica.Mazari2@usdoj.gov, USAFLS−BRDKT@usdoj.gov,
   usafls−hqdkt@usdoj.gov, virginia.teague@usdoj.gov

   9:21−mj−08245−WM−1 Notice has not been delivered electronically to those listed below and will be
   provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:




                                                                                                       15
     Case 9:21-mj-08245-WM
                Case 9:21-mj-08245-WM
                             Document 7 Document
                                         Entered on
                                                  5 FLSD
                                                     Filed Docket
                                                           06/17/21
                                                                  06/17/2021
                                                                     Page 1 of Page
                                                                               6    16 of 22



(Revised 03/2020)



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                  APPEARANCE BOND: _ _ _ _ _ _ _ __

                                          CASE NO.: 2 1-mj-8245-WM


UN ITED STATES OF AMER ICA:
                           Plaintiff,
                                                                           508 13-509
                                                              USM#:
V.
                                                                      -----------
Albert Richard Boozer
                           Defendant,
_______________ __:/
I, the undersigned defendant and I or we, the undersigned sureties, j ointly and severally acknowledge that we and
our personal representatives, jointly and severally, are bound to pay the United States of America, the sum of
$                   20,000 PSB
                                        STAND ARD CONDITIONS OF BOND

The conditions of this bond are that the defendant:

    I. Shall appear before this Court and at such other places as the defendant may be required to appear, in
accordance with any and all orders and directions relating to the defendant's appearance in this case, including
appearance for violation of a condition of the defendant's release as may be ordered or notified by this Court or
any other United States District Court to which the defendant may be held to answer or the cause transferred. T he
defendant is required to ascertain from the Clerk of Court or defense counsel the time and place of all scheduled
proceedings on the case. In no event may a defendant assume that hi s or her case has been di smissed unless the
Court has entered an order of dismissal. The defendant is to abide by any judgment entered in such matter by
surrendering to serve any sentence imposed and obeying any order or direction in connection with such judgment.
This is a continuing bond, including any proceeding on appeal or review, which shall remain in full force and
effect until such time as the Court shall order otherw ise.

   2. May not travel outside the Southern District o f Florida unless otherw ise approved by the Court pri or to
any such travel. The Southern Di strict of Florida consists of the fo llowi ng counties: Broward, Highlands, Ind ian
River, Martin, Miami-Dade, Monroe, Okeechobee, Palm Beach and St. Luc ie.

    3. May not change his/her present address without prior notification and approval from the U.S. Probati on
Officer or the Court.

    4. Must cooperate with law enforcement offi cers in the collection of a DNA sample if the co llection is
 required by 42 U .S.C. Section 14 135a.

     5. Must not violate any federal , state or local law while on release in this case. Should the defendant come
 in contact with law enforcement he/she shall notify the U.S. Probation Officer within 72 hours.




                                                                                                                       16
 Case 9:21-mj-08245-WM
            Case 9:21-mj-08245-WM
                         Document 7 Document
                                     Entered on
                                              5 FLSD
                                                 Filed Docket
                                                       06/17/21
                                                              06/17/2021
                                                                 Page 2 of Page
                                                                           6    17 of 22


                                                               DEFENDANT:       Albert Richard Boozer
                                                               CASE NUMBER:
                                                               PAGE TWO          2 l-mj -8245-WM


                                      SPECIAL CONDITIONS OF BOND

In addition to compl iance with the previously stated conditions o f bond, the defendant must com ply w ith the
specia l conditions checked be low:

 ~a. Surrender all pass ports and trave l documents, if any, to Pretrial Services and not obta in any trave l documents
     during the pendency of the case; surrender by 5:00 p.m. on 6/ 18/2021
 .x_ b. Report to Pretrial Services as follows: (X) as directed or_   ti me(s) a week in person and_    time(s) a week by
      telephone;
 ~ c. Submit to substance abuse testing and/o r treatment, contribute to the cost of services rendered based on abil ity
      to pay, as determi ned by the U.S. Probation Officer;
 K_ d. Refrain from ~excessive OR _          abstain from alcohol use or any use of a narcotic drug or other controlled
      substance, as defined in section 102 of the Controlled Substances Act (2 1 U.S.C. §802), without a prescription by
      a licensed medical practitioner;
 _ e. Participate in a mental health assessment and/or treatment and contribute to the costs of services rendered
      based on ability to pay, as determined by the U.S . Probation Officer;
 _ f. Employment restriction(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 .Xg. Maintain or active ly seek full-time employme nt;
 _ h. Maintain or begin an educational progra m;
 ~ i. Avo id all contact w ith victims or w itnesses to the crimes charged, except through counsel. The AUSA shall
      provide defense counsel a nd pretrial services w ith the names of a ll victi ms or witnesses. The prohi b itio n
      against contact does not take e ffect until defense counsel receives the list. The prohibition against contact
      applies only to those persons on the list, but the prosecutor may expand the list by sending written notice to
      defense counsel and pretrial services.;
 _ j. Avoid all contact with co-defendants and defendants in related cases, except thro ugh counsel;
 K_ k. Refrain from possessing a firearm, destructi ve device or othe r dangerous weapons and shall surrender (if any),
       their concealed weapons permit to the U.S . Probation Office;
 _ I. None of the s ignatories may sell, pledge, mortgage, hy pothecate, encumber, etc., a ny real property they own,
      until the bond is discha rged, or otherwise modified by the Court;
 _ m. May not visit comme rcia l transportation establishment: a irports, seaport/ma rinas, commercial bus terminals,
      train stations, etc.;
    n. Defendant shall consent to the U.S. Probation Officer conducting periodic unannounced examinations of the
       defendant's computer equipment at his/her place of employment or on the computer at his/her residence which
       may include retrieval and copying of all data from the computer(s) and any internal or external peripherals to
       ensure compl iance w ith this condition and/or removal of such equipment for the purpose of conducting a more
       thorough inspection; and consent at the direction of the U.S. Probation Officer to have installed on the defendant' s
       computer(s), at the defendant's expense, any hardware or software systems to monitor the defendant's computer
       use;




                                                                                                                         17
Case 9:21-mj-08245-WM
           Case 9:21-mj-08245-WM
                        Document 7 Document
                                    Entered on
                                             5 FLSD
                                                Filed Docket
                                                      06/17/21
                                                             06/17/2021
                                                                Page 3 of Page
                                                                          6    18 of 22


                                                          DEFENDANT:        Albert Richard Boozer
                                                          CASE NUMBE R:
                                                          PAGE TH REE       2 l-mj-8245-WM


_o. LOCATION MONITORING PROGRAM: The defendant sha ll be monitored by the form of location
    monitoring and shall abide by all tech nology requirements as noted below, as well as contribute to the costs of
    serv ices rendered based on ( ) abil ity to pay as determined by the U.S. Probation Officer - or - ( ) paid by
    U.S. Probation;
      _ Location mon itoring techno logy at the discretion of the officer
      _Rad io Frequency (RF) moni toring (Electronic Monitoring)
      _ Active GPS Monitoring
      _ Voice Recognition
      _ Curfew: You are restricted to your residence every day from _ _ t o _ , or as d irected by the supervising
        officer.
                                                        OR
      _ Home Detention: You are restricted to you r residence at all times except for :
        ( ) medical
        ( ) substance abuse or mental health treatment
        ( ) court appearances
        ( ) attorney visits or court ordered obligations
        ( ) rel igious services
        ( ) employment
        ( ) other activities as pre-approved by the supervis ing officer
-   p. RESIDENTIAL RE-ENTRY CENTER: The defendant shal l reside at a res idential re-ent ry center or
       halfway house and abide by all the rules and regulations of the program . The cost to be paid by ( )Pretrial
       Services or ( ) based on the defendant's abil ity to pay. You are restricted to the residential re-entry
       center/ ha lfway house at a ll times except for:
      (   ) employment
      (   ) education
      (   ) religious services
      (   ) medical, substance abuse, or mental health treatment
      (   ) attorney visits
      (   ) court appearances
      (   ) court ordered obligations
      (   ) reporting to Pretrial Services
      (   ) other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 _ q. Third-Party Custody: _ _ _ _ _ _ _ __ _ _ _ _ _ _ w ill serve as a third party custodian and will
      report any vio lations of the re lease conditions to the U.S. Probation Officer. Failure to comply with these
      req ui rements, the third party custod ian can be subject to the provis ions of 18 U .S.C. § 40 I, Contempt of
      Court.
    r. The defendant sha ll submit his person, property, residence, vehicle, papers, computers, (as defined in 18
       U.S.C. I 030(e)( I)), other electronic communication or data storage devices or media, or office, to a search
       conducted by a United States Probation Officer. The defendant must warn any other occupants that the
       premises may be subject to searches pursuant to this condition. A ny search must be conducted at a reasonable
       time and in a reasonab le manner.



                                                                                                                  18
,----a- ------------------- - ------
          Case 9:21-mj-08245-WM
                     Case 9:21-mj-08245-WM
                                  Document 7 Document
                                              Entered on
                                                       5 FLSD
                                                          Filed Docket
                                                                06/17/21
                                                                       06/17/2021
                                                                          Page 4 of Page
                                                                                    6    19 of 22


                                                                   DEFEN DANT:       Albert Richard Boozer
                                                                   CASE NUMBER:
                                                                   PAGE FOUR         2 1-mj-8245-WM

          _ s. Mandatory Adam Walsh Conditions: Defendant shall abide by specified restrictions on personal
            associations, place of abode, or travel, to avoid all contact w ith an alleged victim of the crime and with a
            potential witness who may testi fy concerning the offense; report on a regu lar basis to a designated law
            enforcement agency, pretrial services agency or other agency; comply with a specified curfew (with electron ic
            monitoring) and refrain from possessing a firearm , destructive device or other dangerous weapons.
          _ t. Add itional Sex Offense Conditions For Defendants Charged or Convicted of a Sexual Offense:
                  1. ( ) Defendant may not have contact with victim(s), or any child under the age of 18, un less approved
                          by the Court or allowed by the U.S. Probation Officer.
                  2. ( ) The defendant shall not possess or use any data encryption technique or program and shall
                          provide passwords and administrative rights to the U.S. Probation Officer.
                  3. ( ) Defendant shall participate in specia lized sex offender evaluation and treatment, if necessary,
                          and to contribute to the costs of services rendered based on ability to pay, as determined by
                          the U.S. Probation Office.
                  4. ( ) Defendant sha ll not possess, procure, purchase or otherwise obtain any internet capable dev ice
                          and/or computer. Additionally, the defendant is prohibited from using another ind ividual' s
                          computer or device that has internet capability.
                  5. ( ) Defendant is prohibited fro m establishing or mainta ining any email account or social media
                          account. Additionally, the defendant is prohibited from using another individual' s email account
                          or social media account. Must provide monthly or upon request, personal phone and credit card
                          bil lings to Pretrial Services to confirm there are no services with any internet services provider.
                  6. ( ) Defendant is not permitted to enter places where children congregate including, but not limited
                          to any play areas, playgrounds, libraries, children-themed restaurants, daycares, schools,
                          amusement parks, carnivals/fairs, unless approved by the U.S. Probation Officer.
                  7. ( ) The defendant shall not be involved in any children's or youth organizations.
                  8. ( ) Defendant is prohibited from viewing, owning, or possessing any obscene, pornographic, or
                          sexually stimulating visual or auditory material, includ ing telephone, electronic med ia,
                          computer programs, or computer services.
                  9. ( ) The defendant shall participate in a maintenance polygraph examination to periodically
                         investigate the defendant's compliance. The polygraph exam ination shall specifically address
                         only defendant's compliance or non-compliance with the special conditions of release and shall
                         not inquire into the facts of the pending criminal case against defendant. The defendant wi ll
                         contribute to the costs of services rendered (co-payment) based on ability to pay or availability
                         of third party payment.
          ~   u. May travel to and from: SDFL & NDTX              , and must notify Pretrial Services of travel plans before
              leaving and upon return.
          ~ v. Comply with the fo ll owing additional conditions of bond:
                Report in-person to NDTX on 6/23/202 1 at 10:00 A.M.; Refrain from any illegal activity on any electronic
                equipment or device.




                                                                                                                           19
 Case 9:21-mj-08245-WM
            Case 9:21-mj-08245-WM
                         Document 7 Document
                                     Entered on
                                              5 FLSD
                                                 Filed Docket
                                                       06/17/21
                                                              06/17/2021
                                                                 Page 5 of Page
                                                                           6    20 of 22


                                                              DEFENDANT:         Albert Richard Boozer
                                                              CASE NUMBER:
                                                              PAG E FIVE         2 l-mJ·_g 245 _WM


                    PENALTIES AND SANCTIONS APPLICABLE TO DEFENDANT

         Violation of any of the foregoing conditions of re lease may resul t in the immed iate issuance of a warrant
for the defendant's arrest, a revocation of re lease, a nd order of detention, as provided in 18 U.S.C. §3 148,
forfe iture of any bai l posted, and a prosecution for contempt as prov ided in 18 U.S.C. §40 I, which could result
in a possible term of imprisonment or a fine.

        The commi ssion of an y offense w hile on pretria l re lease may res ult in an additional sentence upon
conv iction for such offense to a term of imprisonment of not more than ten years, if the offen se is a felony; or a
te rm of imprisonment of not more than one year, if the offense is a m isdemeanor. T his sentence shall be
consecutive to any other sentence and must be imposed in addition to the sentence received fo r the offense itself.

        Title 18 U.S.C. § 1503 makes it a fel ony c rimina l offense pun ishable by impri sonment and a $250,000 fine
to intimidate or attempt to intimidate a witness, juror or o ffi cer of the court; l 8 U.S.C. § 15 10 makes it a fe lony
crimi nal offense punishable by imprisonment and a $250,000 fi ne to obstruct a crimina l investigation; 18 U.S.C.
§ 15 12 makes it a felony criminal offense punishable by imprisonme nt a nd a $250,000 fine to tamper with a
w itness, victim or informant; and 18 U.S.C. § 15 13 makes it a felony criminal offense punishable by imprisonm ent
and a $250,000 fine to retaliate against a w itness, victim or info rmant, or threaten to do so.

          It is a criminal offense under 18 U.S.C. §3 146, if after having been released, the defendant knowingly
fa ils to appear as req uired by the conditions of release, or to surrender for the service of sentence pursuant to a
court order. If the defendant was re leased in connection w ith a charge o f, or w hi le awaiting sentence, surre nde r
for the service of a sentence, or appeal or certiorari after conviction for:

     ( I) an offense punishable by death, life imprisonment, or imprisonment fo r a term of fi fteen years or more
          the defendant shall be fin ed not more than $250,000 or imprisoned for not more than ten years, or both;
     (2) an offense punishable by impri sonment for a term of fi ve years or more, but less tha n fifteen years, the
         defendant sha ll be fined not more than $250,000 or imprisoned for not more than fi ve years, or both;
     (3) any other felony, the defendant shall be fin ed not more than $250,000 o r imprisoned not more than two
         years, or both;
     (4) a mi sdemeanor, the defendant shall be fin ed not more than $ 100,000 or imprisoned not more than one
         year, or both.


         A term of imprisonment imposed for fa ilure to appear or surrender shal l be consecuti ve to the sentence of
imprisonment for any othe r offense. In add ition, a fai lure to appear may resu lt in the forfeiture of any bail posted,
w hich means that the defendant wi ll be obligated to pay the ful l amount of the bond, w hich may be e nforced by
a ll applicable laws of the United States.




                                                                                                                            20
  Case 9:21-mj-08245-WM
             Case 9:21-mj-08245-WM
                          Document 7 Document
                                      Entered on
                                               5 FLSD
                                                  Filed Docket
                                                        06/17/21
                                                               06/17/2021
                                                                  Page 6 of Page
                                                                            6    21 of 22


                                                                         DEFENDANT:            Albert Richard Boozer
                                                                         CASE NU MB ER:
                                                                         PAGE SIX              2 J-mj-8245-WM
                                   PENALTI ES AN O SANCTIO S APPLICABLE TO SU RETIES
Violation by the defendant of any of the fo regoing conditions of release will result in an immediate obligation by the surety or sureties
to pay the fu ll amount of the bond. Forfeiture of the bond fo r any breach of one or more conditions may be declared by a judicial officer
of any United States District Court having cognizance of the above entitled matter at the time of such breach, and if the bond is fo rfeited
and the forfeiture is not set aside or rem itted, judgment may be entered upon motion in such United States District Court against each
surety jointly and severally for the amount of the bond, together with interest and costs, and execution may be issued and payment
secured as provided by the Federal Ru les of Criminal Procedure and other laws of the United States.

                                                             SIG NATU RES
I have carefully read and I understand this entire appearance bond consisting of seven pages, or it has been read to me, and, if necessary,
translated into my native language, and I know that I am obligated by law to comply with all of the terms of this bond. I promise to obey
all conditions of this bond, to appear in court as requ ired, and to surrender for service of any sentence imposed. I am aware of the
penalties and sanctions outlined in this bond for violations of the terms of the bo nd.

Ifl am an agent acting for or on behalfof a corporate surety, I further represent that I am a duly authorized agent fo r the corporate surety
and have fu ll power to execute this bond in the amount stated.

                                                              DEFE 'DANT
Signed this 17th               Ju_1_1e_ _ _ _ _ _ , 202_
                         day of_                       1 _ at _ _ _ _ _ _ _, Florida
Signed and acknowledged before me:
WITNESS:
                 ---------------                                                                                   FL   State

        City                           State

                                                          CORPORATE SURETY
Signed this _ _ _ day of _ _ _ _ _ _ _ _ , 20                      at _ _ _ _ ___, Florida
                                                                   AGE T: (Signature) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
SURETY:
               ----------------
           City                           State
                                                                   PRI TNAME:
                                                                                       -----------------
                                                          INDIVIDUA L SURETIES
 Signed this_dayof _ _ _ _ _ , 20_at _ _ ___, Florida                 Signed this _    day of _ _ _ _ _ , 20_at _ _ _ __, Florida
 SURETY: (Signatu re)                                                 SU RETY: (Signature) _ _ _ _ __ _ _ _ _ _ _ __
 PRINT NAME:                                                          PRI T NA ME: _ _ _ _ _ _ _ _ _ _ _ _ _ __
 RELATIONSHIP TO DEFENDANT:                                           RELATIONSHIP TO DEFENDANT: _ _ _ _ _ _ _ __

                  City                            State                         City                                     State

 Signed this _     day of _ _ _ _ _ , 20_ at _ _ ___, Florida         Signed this _ day of _ __ __ , 20_at _ _ ___, Florida
 SURETY: (Signatu re)                                                 SURETY : (Signature) _ _ _ _ _ _ _ _ _ _ _ _ _ __
 PRI TNAME:                                                           PRI 'TNAME: _ _ _ _ _ _ _ _ _ _ _ __ _ __
 RELATIONSHW TO DEFENDANT:                                            RELATIONSHIP TO DEFENDANT: _ _ _ _ _ _ _ __

                  City                            State                         City                                     State

                                                    APPROVAL BY THE COURT
                    6/ 17/2021
  Date:
                                                                       UNITED ST A TES MAGISTRATE JUDGE,
                                                                       W illiam Matthewman



                                                                                                                                                21
Case 9:21-mj-08245-WM
           Case 9:21-mj-08245-WM
                        Document 7 Document
                                    Entered on
                                             6 FLSD
                                                Filed Docket
                                                      06/17/21
                                                             06/17/2021
                                                                Page 1 of Page
                                                                          1    22 of 22


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

               Case No.         21-mj-8245-WM

 UNITED STATES OF AMERICA,
           Plaintiff,
 vs.                                                  ORDER OF REMOVAL

 Albert Richard Boozer                                Reg # 50813-509
              Defendant.                                      -=-=--:c....;....:::.......-=...~--------

                        A(n)   •   Complaint
                               f   Indictment
                               •   Information
                               •   Probation Violation Warrant
                               •   Bench Warrant

 having been filed in the          Northern District of Texas                  , charging the above
 named defendant with          21 :331(a). 333(a)(2) , 21 :841(a)(1 ), 841 (b)(2)          , and the

 defendant having   •    surrendered            ){ been arrested

 in the Southern District of Florida, having had an initial appearance before the Court and

 having:   •   waived further hearing           •   been given a hearing in accordance with

 Fed.R.Crim.P. 40 ~ having posted the bail as set by the Court, it is thereupon

        ORDERED AND ADJUDGED as follows:
    1. The defendant is held to answer in the District in which the charge is outstanding
        and shall appear before the District Court thereof at such time and place as may be
        ordered; and
    2. All funds and documents filed with th.e Clerk of Court in this case shall be
        transferred to the District where the charge is outstanding.

 DONE AND ORDERED at West Palm Beach, Florida this 17th day of June, 2021.



                                                       WILLIAM MATTH EWMAN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                                                                          22
